[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER OF DISCHARGE OF NOTICE OF LIS PENDENS AND NOTICE TOPOTENTIAL PURCHASERS
Defendant's Motion for Discharge of Lis Pendens and Notice dated April 3, 1998, having been duly presented and heard by this Court pursuant to the provisions of Conn. Gen. Stat. § 52-325, et seq., it is hereby ORDERED: that the plaintiffs Notice of Lis Pendens dated March 27, 1998 and recorded in Volume 1150, beginning at Page 247 of the Glastonbury Land Records and Notice to Potential Purchasers of New Units at South Mill Village dated March 27, 1998 and recorded in Volume 1150, beginning at Page 243 are hereby discharged.
DATED: APRIL ___, 1998
JUDGE OF THE SUPERIOR COURT